Citation Nr: 1330352	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed right eye disorder. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran had active service from September 1953 to September 1955. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the RO. 

In June 2013, the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued in August 2013 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  The case is once again before the Board. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The appeal is being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In June 2013, the Board remanded this claim, in part, to gather additional private treatment records.  Specifically, the Board observed that the Veteran had reported receiving private treatment for his claimed right eye disability, but that such records had not been obtained or associated with his claims file. 

In a June 2013 letter, the AMC requested the Veteran identify or submit any additional records he might have.  The letter specifically requested that the Veteran complete and return a VA Form 21-4142 authorizing VA to obtain his private treatment records.

While the Veteran completed a VA Form 21-4142 that authorized VA to obtain his treatment records from the Jervey Eye Group, the record does not indicate that any attempt was made to secure his records.  

Since the record indicates that the Veteran has received private treatment for his right eye disability, and has authorized VA to obtain these records on his behalf, a remand is necessary to obtain the Veteran's private treatment records. 

In addition, the Board's June 2013 remand requested that the Veteran be afforded a VA examination to determine the nature and likely etiology of his claimed eye disorder.  The Board specifically requested that the VA examiner identify all current eye disabilities and indicate whether any identified disability is a congenital or developmental defect or refractive error. 

The record reflects that the Veteran was afforded a VA examination in July 2013.  After reviewing the claims file and conducting a clinical examination, the VA examiner diagnosed the Veteran with congenital cataracts of the right eye.  

While the examiner provided an opinion as to the nature and etiology of the Veteran's congenital cataracts, the Board notes that the Veteran's VA treatment records suggest that he also has large angle strabismus of the right eye.  See a March 2009 VA Diabetic Teleretinal Imaging Consult Note.  The examiner did not comment on this disability. 

Based on this evidence, the Board finds that the issue of service connection for a right eye disability contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).  

These questions concern the nature of the Veteran's large angle strabismus of the right eye and whether such a disorder had its clinical onset in service, is otherwise related to active duty, or is a result of a superimposed disease or injury to the Veteran's pre-existing right eye cataracts.  These questions must be addressed by an appropriately qualified medical professional.  A remand for a medical examination is therefore necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012).

Therefore, the Board finds that an additional VA examination is necessary to ascertain the severity and manifestations of the Veteran's claimed right eye disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should take appropriate action to obtain the Veteran's treatment records from the Jervey Eye Group as identified in his July 2013 VA Form 21-4142.  All efforts to obtain such records should be noted in the claims folder.

2. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right eye disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the Veteran's virtual claims file. 

The examiner is requested to identify all current right eye disabilities and for each disability identified, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service.  

If the Veteran has a right eye disability that is not a congenital or developmental defect or refractive error, is it at least as likely as not that such disability had its clinical onset during service or otherwise was due to an event or incident of the period of active service.

In rendering a diagnosis and medical opinion, the examiner is asked to comment on the March 2009 diagnosis of large angle strabismus of the right eye and the congenital cataracts that was diagnosed in the July 2013 VA examination. 

In making these determinations, the examiner should consider the Veteran's lay statements. It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rational for any opinion expressed should be provided. 

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

